         Case 1:19-cv-01105-RDM Document 1 Filed 04/18/19 Page 1 of 13




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
                                CIVIL DIVISION

DeAndre Lamont Hamilton,                   *
Personal Representative of the Estate of   *
Dana Hamilton,                             *
Deceased,                                  *
1818 Clayton Drive                         *
Oxon Hill, MD 20748                        *
                                           *
       Plaintiff,                          *
                                           *
         v.                                *       Civil Action No.:____________
                                           *
                                           *
The United States of America               *
                                           *
Serve: Jessie K. Liu                       *
       United States Attorney for the      *
       District of Columbia (Acting)       *
       555 4th Street, NW                  *
       Washington, D.C. 20530              *
                                           *
         Civil Process Clerk               *
         United States Attorney’s Office   *
         555 4th Street, NW                *
         Washington, D.C. 20530            *
                                           *
         William Barr                      *
         United States Attorney General    *
         United States Dept. of Justice    *
         950 Pennsylvania Avenue, NW       *
         Washington, D.C. 20530            *
                                           *
and                                        *
                                           *
Court Services and Offender                *
Supervision Agency                         *
633 Indiana Avenue, NW                     *
Washington, DC 20001                       *
                                           *
Serve: Richard Tischer                     *
       Director                            *
       633 Indiana Avenue, NW              *


                                               1
            Case 1:19-cv-01105-RDM Document 1 Filed 04/18/19 Page 2 of 13



         Washington, DC 20001                *
                                             *
                                             *
and                                          *
                                             *
Sentinel Offender Services, LLC              *
201 Technology Drive                         *
Irvine, CA 92618                             *
                                             *
Serve: Corporation Service Company           *
       1090 Vermont Avenue NW                *
       Washington, DC 20005                  *
                                             *
and                                          *
                                             *
John Does 1-5                                *
Whose names are unknown                      *
                                             *
Defendants.                                  *
                                             *
*        *        *        *        *        *       *        *        *        *        *


                               COMPLAINT AND JURY DEMAND

       COMES NOW, Plaintiff, DeAndre Lamont Hamilton, Personal Representative of the

Estate of Dana Hamilton, by and through undersigned counsel, John J. Yannone, Esquire, and

Price Benowitz LLP, hereby requests that damages be awarded as a result of the specific actions

of the Defendants, Sentinel Offender Services, LLC., The United States of America, the Court

Services and Offender Supervision Agency, and John Does 1-5 unknown actual and/or apparent

agents, servants, employees, representatives, and/or independent contractors of Sentinel Offender

Services, LLC, The United States of America, and/or the Court Services and Offender Supervision

Agency, and in support thereof states as follows:

                            THE PARTIES AND JURISDICTION

       1.         Dana Hamilton (“Decedent”) was at the time of his death a resident and

domiciliary of the District of Columbia.


                                                 2
            Case 1:19-cv-01105-RDM Document 1 Filed 04/18/19 Page 3 of 13



       2.         DeAndre Lamont Hamilton is Decedent’s son, Personal Representative of the

Estate of Dana Hamilton, and wrongful death beneficiary. He brings this action as a result of the

negligent actions of Defendants named herein resulting in the death of Decedent on May 19, 2016.

       3.         Dana Blake Hamilton is Decedent’s son and wrongful death beneficiary.

       4.         Lillie Hamilton is Decedent’s mother and a wrongful death beneficiary.

       5.         Upon information and belief, Defendant Sentinel Offender Services, LLC

(“Sentinel”) is a limited liability company conducting business in the District of Columbia with its

principal place of business located at 201 Technology Drive, Irvine, California.

       6.         Defendant Court Services and Offender Supervision Agency (“CSOSA”) is and

was, at all times relevant, a government agency operating under the laws of the United States, with

its principal place of business located at 633 Indiana Avenue, NW, Washington, DC 20001.

       7.         At all times relevant hereto, John Does 1 -5 are and/or were unknown actual

and/or apparent agents, servants, employees, representatives, and/or independent contractors of

Defendants, Sentinel Offender Services, LLC, the United States of America, and/or CSOSA.

                                     JURISIDCTION AND VENUE

       9.         This suit is being brought for money damages for injuries caused by the

negligence or wrongful acts or omissions of Defendants Sentinel Offender Services, LLC, the

United States of America, and/or CSOSA.

       10.        This Court has jurisdiction over this cause of action pursuant to the Federal Tort

Claims Act, 28 U.S.C. § 1346(b) and pursuant to 28 U.S.C. § 1322(a).

       11.        Venue is proper in this District pursuant to 28 U.S.C. § 1402(b), as this is a tort

claim against the United States arising under 28 U.S.C. § 1346(b), and all of the events or

omissions giving rise to this claim occurred in this District.



                                                  3
         Case 1:19-cv-01105-RDM Document 1 Filed 04/18/19 Page 4 of 13



       12.          At all times relevant hereto, the United States of America acting through the

Court Services and Offender Supervision Agency was a “Federal Agency” within the meaning of

28 U.S.C. § 2671.

       13.          Plaintiffs have complied timely with 28 U.S.C. § 2401(b) by providing notice of

their claim on May 17, 2018, via Standard Form 95 to the Court Services and Offender Supervision

Agency regarding their injuries and damages which were negligently caused by the Defendants.

       14.          The instant suit is timely under 28 U.S.C. §§ 2401(b), 2675(a).

                                        FACTUAL BACKGROUND

       15.     On April 30, 2016, the United States filed criminal charges in the Superior Court

of the District of Columbia against Wayne Wright a/k/a Quincy Green (“Wright”) for Unlawful

Possession of a Firearm.

       16.     On May 3, 2016, the Superior Court released Wright on Personal Recognizance but

with specific conditions. One of his conditions of his pre-trial release was that Wright was required

to wear a global positioning system monitoring device (“GPS”) around his leg so that CSOSA

could track his whereabouts. Another condition was that the Superior Court also issued a Stay

Away Order for Wright, prohibiting him from entering the 800 block of Chesapeake Street, NE in

the District of Columbia.

       17.     CSOSA contracted with Defendant Sentinel for electronic monitoring services for

individuals charged with a crime who are subject to a pre-trial release monitoring or are currently

on probation, and/or parole.

       18.     In this instance, Wright, who was subject to pre-trial release monitoring, was

referred to Defendant Sentinel who became responsible for providing the GPS device to Wright




                                                  4
         Case 1:19-cv-01105-RDM Document 1 Filed 04/18/19 Page 5 of 13



and ensuring that the proper process and procedures were followed when affixing the device to

Wright’s person.

       19.     Wright has one detachable, prosthetic leg and one natural leg.

       20.      Defendants, John Does 1-5, while acting as actual and/or apparent agents, servants,

employee, representative, and/ or independent contractor of Defendants Sentinel, United States,

and/or CSOSA, failed to properly secure the GPS device to Wright and placed the GPS device on

Wright’s detachable, prosthetic leg.

       21.     On May 19, 2016, Wright circumvented the GPS tracking device which he was

court ordered to wear by detaching his prosthetic leg with the device, leaving his prosthetic leg

with the GPS device at his residence, and attaching a spare prosthetic leg, which enabled him to

move around the area undetected by the Defendants who were tasked to monitor his whereabouts.

       22.     At approximately 2:40 a.m., Wright entered the 800 block of Chesapeake Street,

NE and killed Decedent Dana Hamilton. Wright was subsequently charged with second degree

murder on May 25, 2016.

       23.     At all times relevant herein the Defendants owed a duty to the Deceased, Dana

Hamilton to follow the proper process, procedures and protocol when affixing the GPS device to

Wright to ensure he was incapable of circumventing this monitoring system.

       24.     At all times relevant herein, Defendants owed a duty to the Decedent to implement

and follow proper protocol, process and procedures when monitoring Wright to ensure he was

following his pre-trial release conditions to ensure the safety of individuals such as the Deceased,

Dana Hamilton.

       25.     At all times relevant herein, Defendants knew or should have known that a crime

was likely and imminent after it had attached a GPS device to a detachable prosthetic leg.



                                                 5
          Case 1:19-cv-01105-RDM Document 1 Filed 04/18/19 Page 6 of 13



                                       COUNT I –Negligence
                                          (Defendants)

        26.      Plaintiff adopts and incorporates by reference the aforementioned paragraphs as if

fully set forth herein.

        27.      Defendants, through their agents, servants, and/or employees, including John Does

1-5, had a duty to the Deceased to follow the proper process, procedures, and protocol that have

been implemented in order to monitor those individuals who have been charged with a crime, and

who are subject to pre-trial release conditions including GPS tracking and monitoring. In

particular, Defendants had a duty to, among other things:

              a. Ensure that the GPS device could not be removed from individuals who are subject

                 to pre-trial release monitoring;

              b. Provide adequate training to its employees to ensure they properly attach the

                 equipment by locking the ankle-bracelet on the individual and to ensure the device

                 is attached to a natural limb;

              c. Effectively monitor, keep track of, and be aware at all times the whereabouts of

                 those individuals who are equipped with their GPS tracking devices, and in this

                 instance, Wright.

        28.      The May 19, 2016 wrongful death of Dana Hamilton was caused by the negligent

acts and/or omissions of the Defendants and their agents, servants, and/or employees in that

Defendants, among other things:

              a. Failed to ensure that the GPS device could not be removed from individuals who

                 are subject to pre-trial release monitoring;




                                                    6
          Case 1:19-cv-01105-RDM Document 1 Filed 04/18/19 Page 7 of 13



              b. Failed to provide adequate training to its employees to ensure they properly attach

                 the equipment by locking the ankle-bracelet on the individual and to ensure the

                 device is attached to a natural limb;

              c. Failed to effectively monitor, keep track of, and be aware at all times the

                 whereabouts of those individuals who are equipped with their GPS tracking

                 devices, and in this instance, Wright.

        29.     As a direct and proximate result of the negligence, recklessness, and/or carelessness

of Defendants, Decedent suffered, severe bodily injuries, great physical pain, severe and

substantial emotional distress, mental anguish, lost wages, lost employment opportunity, and loss

of time and enjoyment from his customary leisure and recreational activities, and impairment of

his customary leisure and recreational activities, and death.

        30.      All of Decedent’s losses and damages were directly and proximately caused by the

aforementioned negligence of Defendants.

          WHEREFORE, Plaintiffs demand a jury trial, judgment from and against Defendants

Sentinel Offender Services, LLC, John Does 1-5, and the United States of America, and the Court

Services and Offender Supervision Agency for Ten Million Dollars ($10,000,000), for damages

incurred as a result of the causes of action maintained herein, plus costs, pre-judgment interest, if

applicable, attorney’s fees, and the costs of pursuing this action.

                              COUNT II –Respondeat Superior
          (Sentinel Offender Services, LLC, United States of America, and CSOSA)

          31.       Plaintiff adopts and incorporates by reference the aforementioned paragraphs

as if fully set forth herein.




                                                   7
         Case 1:19-cv-01105-RDM Document 1 Filed 04/18/19 Page 8 of 13



         32.      The above described acts by Defendants John Does 1-5, were committed while

they were acting as actual and/or apparent agents, servants, employees, representatives, and/or

independent contractors for Defendants Sentinel, United States, and/or CSOSA.

         33.      The above described acts of the Defendants John Does1-5, were committed

within the course and scope of their actual and/or apparent agency and/or employment, while

performing services for and/or furthering the business interests of Defendants Sentinel, United

States, and/or CSOSA.

         34.      As the Principal for the Defendants John Does 1-5, Defendants Sentinel, United

States, and/or CSOSA, are responsible for all of the acts and/or omissions committed by

Defendants John Does 1-5 who were Sentinel, United States, and/or CSOSA’s actual and/or

apparent agents, servants, employees, and/or independent contractors within the course and scope

of their actual and/or apparent agency and/or employment, under the doctrine of vicarious liability

and/or respondeat superior.

         35.      Decedent’s death is a result of the negligent conduct alleged herein.

         36.      As a direct and proximate cause of the negligence, and carelessness of

Defendants Sentinel, United States, and/or CSOSA, by and through their agents, servants and/or

employees, John Does 1-5, Dana Hamilton was shot and killed.

         37.      Decedent’s death was directly and proximately caused by the aforementioned

negligence of Defendants John Does 1-5, for which Defendants Sentinel, United States, and/or

CSOSA, are vicariously liable without any negligence on the part of the Deceased Dana Hamilton.

         WHEREFORE, Plaintiffs demand a jury trial, judgment from and against Defendants

Sentinel Offender Services, LLC, United States of America, and Court Services and Offender

Supervision Agency, for Ten Million Dollars ($10,000,000), for damages incurred as a result of



                                                8
          Case 1:19-cv-01105-RDM Document 1 Filed 04/18/19 Page 9 of 13



the causes of action maintained herein, plus costs, pre-judgment interest, if applicable, attorney’s

fees, and the costs of pursuing this action.

                 COUNT III –Negligent Hiring, Training, and/or Retention
          (Sentinel Offender Services, LLC, United States of America, and CSOSA)

          38.       Plaintiff adopts and incorporates by reference the aforementioned paragraphs

as if fully set forth herein.

          39.       At all times relevant hereto, Defendants Sentinel, United States, and/or CSOSA,

were responsible for providing electronic monitoring equipment, namely GPS devices to be placed

on individuals who have been charged with a crime and who are on either pre-trial release pending

their trial or on parole and/or probation. They also provide monitoring services to monitor the

individuals subject to pre-trial release conditions, or those on probation and/or parole.

          40.       Defendants Sentinel, United States, and/or CSOSA owed a duty to use due care

in selecting and retaining employees who are competent and fit to perform duties required by a

Sentinel and/or CSOSA employee including but not limited to properly administer the placement

of GPS devices to ensure the safety of its citizens, such as Decedent.

          41.       Defendants Sentinel, United States, and/or CSOSA, owed a duty to provide

adequate and effective training to their employees to follow the proper procedure, process, and/or

protocol regarding the placement of and securing the GPS tracking device on individuals such as

Wright.

          42.       Defendants Sentinel, United States, and/or CSOSA, knew or should have known

that their employees were not competent to comply with the proper administration of GPS devices,

which would not provide a safe environment to members of the public, such as Decedent.




                                                  9
         Case 1:19-cv-01105-RDM Document 1 Filed 04/18/19 Page 10 of 13



          43.       A reasonable and prudent employer would not have ignored any such indications

of unfitness for such duties. Specifically, Sentinel, United States, and/or CSOSA, knew or should

have known that its employees would fail to properly administer the placement of GPS devices.

          44.       Decedent was a member of the public who would reasonably rely on his safety

in the District of Columbia, and therefore Defendants Sentinel, United States, and/or CSOSA,

owed a duty to the deceased, and such duty was breached.

          45.       Defendant knew that its employees’ failure to perform their duties could result

in injury or death, such as that which befell Decedent.

          46.       Decedent’s death was caused solely by the negligence and/or negligent hiring,

training, and/or retention of the Defendants Sentinel, United States, and/or CSOSA, and their

agents, servants, employees, and/or independent contractors in failing to ensure the safety of the

citizens of the District of Columbia, without any negligence on the part of Decedent contributing

whatsoever.

        WHEREFORE, Plaintiffs demand a jury trial, judgment from and against Defendants

Sentinel Offender Services, LLC, United States of America, and Court Services and Offender

Supervision Agency, for Ten Million Dollars ($10,000,000), for damages incurred as a result of

the causes of action maintained herein, plus costs, pre-judgment interest, if applicable, attorney’s

fees, and the costs of pursuing this action.

                                COUNT VI –WRONGFUL DEATH
                                        (Defendants)

            47.     Plaintiff adopts and incorporates by reference the aforementioned paragraphs

as if fully set forth herein.




                                                 10
          Case 1:19-cv-01105-RDM Document 1 Filed 04/18/19 Page 11 of 13



            48.      As a direct and proximate result of the negligence of Defendants, and/or the

negligent hiring, training, and/or retention practices of the Defendants, Decedent’s next of kin

have been injured and suffered damages including, but not limited to, the following particulars:

            a. Loss of income of Decedent suffered by his beneficiaries;

            b. Loss of services, protection, care, and assistance that Decedent provided to his

                  beneficiaries;

            c. Funeral expenses;

            d. All pecuniary and non-pecuniary losses suffered by next of kin; and

            e. All other losses to which the beneficiaries are entitled.

         WHEREFORE, Plaintiff DeAndre Lamont Hamilton, Personal Representative of the

Estate of Dana Hamilton, demands judgment against Defendants Sentinel Offenders Services, Inc.,

John Does 1-5, the United States of America, and the Court Services and Offender Supervision

Agency, in the amount of Ten Million Dollars ($10,000,000), for damages incurred as a result of

the causes of action maintained herein, plus costs, pre-judgment interest, if applicable, attorney’s

fees, and the costs of pursuing this action.

                                      COUNT VII –SURVIVAL
                                          (Defendants)

            49.      Plaintiff re-alleges and incorporates by reference all of the facts and allegations

of the aforementioned paragraphs as if fully set forth herein and further alleges:

            50.      As a direct and proximate result of the aforesaid direct negligence of Defendants,

and/or negligent hiring and/ or retention practices of Defendants, Decedent suffered injury and

death.




                                                   11
         Case 1:19-cv-01105-RDM Document 1 Filed 04/18/19 Page 12 of 13



           51.     As a direct and proximate result of the aforesaid negligence of Defendants,

Decedent, pursuant to DC Code § 12-101, has been injured and suffered damages, which include,

but are not limited to, the following particulars:

           a. Bodily injuries sustained by Decedent resulting in death;

           b. Physical pain and mental anguish suffered by Decedent;

           c. The disfigurement and/or deformity and any associated humiliation or

                 embarrassment suffered by Decedent;

           d. The inconvenience caused;

           e. The medical expenses incurred;

           f. Lost earnings; and

           g. Any and all other relief to which Decedent is entitled at law.

         WHEREFORE, Plaintiff DeAndre Lamont Hamilton, Personal Representative of the

Estate of Dana Hamilton, demands judgment against Defendants Sentinel Offender Services, LLC,

John Does 1-5, the United States of America, and the Court Services and Offender Supervision

Agency, in the amount of Ten Million Dollars ($10,000,000), for damages incurred as a result of

the causes of action maintained herein, plus costs, pre-judgment interest, if applicable, attorney’s

fees, and the costs of pursuing this action.




                                                     12
Case 1:19-cv-01105-RDM Document 1 Filed 04/18/19 Page 13 of 13



                               Respectfully submitted,

                               PRICE BENOWITZ LLP


                               By:____/s/_John J. Yannone________
                               John J. Yannone, Esq. (#04396)
                               409 7th Street, NW, Suite 200
                               Washington, D.C. 20004
                               John@pricebenowitzlaw.com
                               Tel: (202) 417-6015
                               Fax: (301) 244-6659
                               Attorney for Plaintiff



                  DEMAND FOR JURY TRIAL

                Plaintiff hereby demands trial by jury.


                                        /s/_John J. Yannone ________
                                        John J. Yannone, Esq.




                                  13
